Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s amendment filed on 2/19/2021
Claims 1-19 have been cancelled
Claims 20-39 have been submitted for examination
Claims 20-39 have been rejected under ODP
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of commonly owned U.S. Patent No. 10,931,314. Although the claims at issue are not identical, they are not patentably distinct from each other because as explained below.

Clm

Instant application
Clm

US Patent no.
10,931,314
20
















initializing a second cyclic code generator using the first error correction code information; and 











using the initialized second cyclic code generator to provide, based on the linear code, the joint error correction code using the second data and the first error correction code information.





























generating, by a first processor element of a device, a first error 
generating, by the device, a first data frame comprising the first data, first dummy data, and the first error protection code, a position of the first dummy data within the first data frame corresponding to a position of the second data within a second data frame; 
generating, by a second processor element of the device, a second error protection code using the second data; 
generating, by the device, the second data frame comprising the second data, second dummy data, and the second error protection code, a position of the second dummy data within the second 

generating, by the device, a joint error protection code for a combined data frame using the first error protection code and the second error protection code.


2.	Similarly, claims 27 and 34 are rejected on the ground of nonstatutory double patenting of commonly owned U.S. Patent No. 10,931,314 as being unpatentable for the same reasons as per claim 20.

3.	Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of commonly owned U.S. Patent No. 10,298,271. Although the claims at issue are not identical, they are not patentably distinct from each other because as explained below.

Clm

Instant application
Clm

US Patent no.
10,298,271










A method for providing a joint error correction code for a combined data frame comprising 
first data of a first data channel and second data of a second data channel, comprising: providing, based on a linear code, first error correction code information using a first cyclic code generator to process the first data; 





initializing a second cyclic code generator using the first error correction code information; and 
























using the initialized second cyclic code generator to provide, based on 





























generating, by a first sensor of a device, first data; 
generating, by a second sensor of the device, second data, the first sensor and the second sensor providing independent sensor signals; 
generating, by a first processor core  associated with the first sensor,  and based on a linear code, a first error protection code using the first data and independent of the generation of the second data; 


generating, by the first processor core associated with the first sensor, a first data frame comprising the first data, first dummy data, and the first error protection code, a position of the 
generating, by a second processor core associated with the second sensor, and based on the linear code, a second error protection code using the second data; 
generating, by the second processor core associated with the 



4.	Similarly, claims 27 and 34 are rejected on the ground of nonstatutory double patenting of commonly owned U.S. Patent No. 10,298,271 as being unpatentable for the same reasons as per claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112